W. Allen, J.
The appellant is the administrator, appointed by the courts of the State of Maine, of the estate of Isabella H. Martin, "who was a resident of that State, and who died there. He appeals from the decree of the Probate Court of Essex County in this Commonwealth, appointing the appellee administrator of the estate of Mrs. Martin. The principal administration is in the State of Maine, and administration granted in this Commonwealth must be ancillary to that. The domiciliary administrator, representing the general estate, has an interest in ancillary administrations, and can appeal from the appointment of an administrator in this Commonwealth. Smith v. Sherman, 4 Cush. 408. The appellee’s motion that the appeal should be dismissed, for the reason that the appellant was not a party aggrieved by the decree, was properly overruled.
The only reason of appeal which there is occasion to consider is, that there were no assets of the intestate in this Commonwealth. The intestate owned a yacht which was in the State of Maine at the time of her decease, but was brought into this Commonwealth by the appellee before the appointment of the appellant as administrator. After the appointment of the appellant, he came into this Commonwealth, took possession of the yacht, and sold it, before the appellee was appointed administrator by the decree which is appealed from. Except the yacht, there never were any assets of the estate in this Commonwealth. We think that there was no estate of the decedent to be administered upon in this Commonwealth. The yacht was in Maine at the time of her decease, and the appointment of the *206appellant related back and gave him a title and right of possession to it from that time, which will be recognized and enforced in other jurisdictions. Bullock v. Rogers, 16 Vt. 294. Valentine v. Jackson, 9 Wend. 302. Holcomb v. Phelps, 16 Conn. 127.
Even if the property had never been in the State of Maine, it seems that the taking possession and sale of it here, by the appellant, would have been valid, there being no creditors of the intestate here. Hutchins v. State Bank, 12 Met. 421. Luce v. Manchester & Lawrence Railroad, 63 N. H. 588. Petersen v. Chemical Bank, 32 N. Y. 1. Trecothick v. Austin, 4 Mason, 16. Doolittle v. Lewis, 7 Johns. Ch. 45.
It is contended in behalf of the appellee, that where chattels of a person are at his decease in the hands of his bailee, in another State from that of his domicil, the administrator of the place of domicil cannot sell them in the other place without taking possession, and cannot take possession without the consent of the bailee. We need not consider this proposition, because it does not apply to the case at bar. It appears that the property was in the place of the intestate’s domicil at the time of her decease, and it does not appear that it was in the hands of her bailee.

Exceptions overruled.